      Case 19-09015    Doc 10     Filed 06/05/19 Entered 06/05/19 15:07:20            Desc Telephonic
                                         Hearing Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF IOWA
In Re:                                                   Bankruptcy No:
VeroBlue Farms USA, Inc.                                 18−01297

Debtor(s).                                               Chapter 11

VeroBlue Farms USA, Inc.                                 Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




                      NOTICE SETTING TELEPHONIC HEARING
             ON DEFENDANT'S REQUEST PURSUANT TO F.R.B.P. 7012 (DOC. 9)



TO:
Joseph A. Peiffer, Attorney for Plaintiff(s)                           319−363−1641
Brandon M. Schwartz, Attorney for Defendant(s)                         651−528−6800
United States Trustee
Robert H. Lang, Attorney for Plaintiff                                 312−580−2242
Dan Childers, Attorney for Plaintiff                                   319−362−2137
Michael Schwartz, Attorney for Defendant/Movant                        651−528−6800



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                         June 18, 2019 at 11:00 AM




ATTORNEY FOR MOVANT IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available to
accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                     MEGAN R. WEISS
                                                     Acting Clerk, Bankruptcy Court
                                                     by:
    Case 19-09015    Doc 10   Filed 06/05/19 Entered 06/05/19 15:07:20         Desc Telephonic
                                     Hearing Page 2 of 2



Date: June 5, 2019                            Deputy Clerk
                                              United States Bankruptcy Court
                                              Northern District of Iowa
                                              111 Seventh Avenue SE Box 15
                                              Cedar Rapids, IA 52401−2101
